               Case 3:21-cv-05015-CRB Document 1 Filed 06/29/21 Page 1 of 28




     POMERANTZ LLP
 1   Jennifer Pafiti (SBN 282790)
 2   1100 Glendon Avenue, 15th Floor
     Los Angeles, CA 90024
 3   Telephone: 310-405-7190
     jpafiti@pomlaw.com
 4
     Attorney for Plaintiff
 5
 6   [Additional Counsel on Signature Page]

 7                                   UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF CALIFORNIA
 8
                                        SAN FRANCISCO DIVISION
 9
10    ALBERTO ASMAT, Individually and On                       Case No.
      Behalf of All Others Similarly Situated,
11
12                                         Plaintiff,          CLASS ACTION COMPLAINT

13                            v.
                                                               JURY TRIAL DEMANDED
14
      CONTEXTLOGIC INC., PIOTR
15    SZULCZEWSKI, RAJAT BAHRI, BRETT
16    JUST, JULIE BRADLEY, ARI EMANUEL,
      JOE LONSDALE, TANZEEN SYED,
17    STEPHANIE TILENIUS, HANS TUNG, and
      JACQUELINE RESES,
18
                                         Defendants.
19
20
21          Plaintiff Alberto Asmat (“Plaintiff”), individually and on behalf of all other persons similarly
22
     situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against Defendants, alleges the
23
     following based upon personal knowledge as to Plaintiff and Plaintiff’s own acts, and information and
24
     belief as to all other matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s
25
26   attorneys, which included, among other things, a review of the Defendants’ public documents, conference

27   calls and announcements made by Defendants, United States (“U.S.”) Securities and Exchange
28
29
30
                   Case 3:21-cv-05015-CRB Document 1 Filed 06/29/21 Page 2 of 28


 1   Commission (“SEC”) filings, wire and press releases published by and regarding ContextLogic Inc.
 2   (“ContextLogic” or the “Company”), analysts’ reports and advisories about the Company, and
 3
     information readily obtainable on the Internet. Plaintiff believes that substantial additional evidentiary
 4
     support will exist for the allegations set forth herein after a reasonable opportunity for discovery.
 5
 6                                           NATURE OF THE ACTION

 7            1.       This is a federal securities class action on behalf of a class consisting of all persons and

 8   entities other than Defendants who purchased or otherwise acquired: (a) ContextLogic securities pursuant
 9
     and/or traceable to the Company’s initial public offering conducted on or about December 16, 2020 (the
10
     “IPO” or “Offering”); or (b) ContextLogic securities between December 16, 2020 and May 12, 2021,
11
     both dates inclusive (the “Class Period”). Plaintiff pursues claims against the Defendants under the
12
13   Securities Act of 1933 (the “Securities Act”) and the Securities Exchange Act of 1934 (the “Exchange

14   Act”).
15
              2.       ContextLogic operates as a mobile ecommerce company in Europe, North America, South
16
     America, and internationally. The Company operates the Wish platform that connects users to merchants
17
     and also provides marketplace and logistics services to merchants. The Company also generates fees by
18
19   offering advertising and logistics services to its merchants, and Wish claims to have a user base of 100

20   million monthly active users (“MAUs”) and 500,000 merchants.
21            3.       On November 20, 2020, ContextLogic filed a registration statement on Form S-1 with the
22
     SEC in connection with the IPO, which, after an amendment, was declared effective by the SEC on
23
     December 15, 2020 (the “Registration Statement”).
24
25            4.       On December 16, 2020, pursuant to the Registration Statement, ContextLogic’s securities

26   began trading on the NASDAQ Global Market (“NASDAQ”) under the symbol “WISH.” On December
27   17, 2020, ContextLogic filed a prospectus on Form 424B4 with the SEC in connection with the IPO,
28
29                                                          1
30
31
32
                  Case 3:21-cv-05015-CRB Document 1 Filed 06/29/21 Page 3 of 28


 1   which incorporated and formed part of the Registration Statement (collectively, the “Offering
 2   Documents”).
 3
             5.       Pursuant to the Offering Documents, ContextLogic issued 46 million of its shares to the
 4
     public at the Offering price of $24.00 per share for approximate proceeds of $1.1 billion.
 5
 6           6.       The Offering Documents were negligently prepared and, as a result, contained untrue

 7   statements of material fact or omitted to state other facts necessary to make the statements made not

 8   misleading and were not prepared in accordance with the rules and regulations governing their
 9
     preparation. Additionally, throughout the Class Period, Defendants made materially false and misleading
10
     statements regarding the Company’s business, operational and compliance policies. Specifically, the
11
     Offering Documents and Defendants made false and/or misleading statements and/or failed to disclose
12
13   that: (i) ContextLogic’s Q4 2020 MAUs had declined materially and were not then growing; (ii)

14   accordingly, ContextLogic had materially overstated the Company’s business metrics and financial
15
     prospects; and (iii) as a result, the Company’s public statements were materially false and misleading at
16
     all relevant times.
17
             7.       On March 8, 2021, ContextLogic announced its Q4 2020 financial results. In a press
18
19   release, the Company stated that, during Q4 2020 its MAUs declined 10% YoY during Q4 to 104 million,

20   primarily in some emerging markets outside of Europe and North America where Wish temporarily de-
21   emphasized advertising and customer acquisition as the company worked through logistics challenges it
22
     faced earlier in the year.”
23
             8.       On this news, ContextLogic’s stock price fell $1.83 per share, or 10%, to close at $15.94
24
25   per share on March 8, 2021.

26           9.       Then, on May 12, 2021, ContextLogic announced its Q1 2021 financial results. The
27   Company disclosed that its MAUs had declined another 7% to just 101 million. In addition, the
28
     Company’s forward sales guidance also fell short, with its Q2 2021 revenue guidance of just $715 million
29                                                        2
30
31
32
                Case 3:21-cv-05015-CRB Document 1 Filed 06/29/21 Page 4 of 28


 1   to $730 million representing a significant departure from the $759 million the market had been led to
 2   expect and far less than the guidance of $735 to $750 million provided for Q1 2021.
 3
            10.     On this news, ContextLogic’s stock price fell $3.36 per share, or 29%, to close at $8.11
 4
     per share on May 13, 2021.
 5
 6          11.     As of the time this Complaint was filed, the price of ContextLogic securities continues to

 7   trade below the Offering price, damaging investors.

 8          12.      As a result of Defendants’ wrongful acts and omissions, and the precipitous decline in the
 9
     market value of ContextLogic’s securities, Plaintiff and other Class members have suffered significant
10
     losses and damages.
11
                                         JURISDICTION AND VENUE
12
13          13.      The claims asserted herein arise under and pursuant to Sections 11 and 15 of the Securities

14   Act (15 U.S.C. §§ 77k and 77o), and Sections 10(b) and 20(a) of the Exchange Act (15 U.S.C. §§ 78j(b)
15
     and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17 C.F.R. § 240.10b-5).
16
            14.      This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C. §
17
     1331, Section 22 of the Securities Act (15 U.S.C. § 77v), and Section 27 of the Exchange Act (15 U.S.C.
18
19   § 78aa).

20          15.      Venue is proper in this District pursuant to 28 U.S.C. §1391(b) and §27 of the 1934 Act,
21   as ContextLogic is headquartered in this District and many of the false and misleading statements alleged
22
     herein were disseminated from this District.
23
            16.      In connection with the acts alleged in this Complaint, Defendants, directly or indirectly,
24
25   used the means and instrumentalities of interstate commerce, including, but not limited to, the mails,

26   interstate telephone communications, and the facilities of the national securities markets.
27
28
29                                                       3
30
31
32
              Case 3:21-cv-05015-CRB Document 1 Filed 06/29/21 Page 5 of 28


 1                                                  PARTIES
 2          17.     Plaintiff, as set forth in the attached Certification, acquired ContextLogic securities
 3
     pursuant and/or traceable to the Offering Documents issued in connection with the Company’s IPO,
 4
     and/or purchased or otherwise acquired ContextLogic securities at artificially inflated prices during the
 5
 6   Class Period, and suffered damages as a result of the federal securities law violations and false and/or

 7   misleading statements and/or material omissions alleged herein.

 8          18.     Defendant ContextLogic Inc. is incorporated in Delaware with principal executive offices
 9
     located at One Sansome Street 40th Floor, San Francisco, CA 94104. The Company’s common stock
10
     trade in an efficient market on the NASDAQ under the ticker symbol “WISH.”
11
            19.     Defendant Piotr Szulczewski (“Szulczewski”) has served as ContextLogic’s Chief
12
13   Executive Officer (“CEO”) and Chairman of its Board of Directors at all relevant times.

14          20.     Defendant Rajat Bahri (“Bahri”) has served as ContextLogic’s Chief Financial Officer
15
     (“CFO”) at all relevant times.
16
            21.     Defendants Szulczewski and Bahri are sometimes referred to herein collectively as the
17
     “Exchange Act Individual Defendants.”
18
19          22.     The Exchange Act Individual Defendants possessed the power and authority to control

20   the contents of ContextLogic’s SEC filings, press releases, and other market communications. The
21   Exchange Act Individual Defendants were provided with copies of ContextLogic’s SEC filings and press
22
     releases alleged herein to be misleading prior to or shortly after their issuance and had the ability and
23
     opportunity to prevent their issuance or to cause them to be corrected. Because of their positions with
24
25   ContextLogic, and their access to material information available to them but not to the public, the

26   Exchange Act Individual Defendants knew that the adverse facts specified herein had not been disclosed
27   to and were being concealed from the public, and that the positive representations being made were then
28
29                                                      4
30
31
32
                 Case 3:21-cv-05015-CRB Document 1 Filed 06/29/21 Page 6 of 28


 1   materially false and misleading. The Exchange Act Individual Defendants are liable for the false
 2   statements and omissions pleaded herein.
 3
            23.      ContextLogic and the Exchange Act Individual Defendants are sometimes referred to
 4
     herein collectively as the “Exchange Act Defendants.”
 5
 6          24.      Defendant Brett Just (“Just”) has served as ContextLogic’s Chief Accounting Officer at

 7   all relevant times. Just signed or authorized the signing of the Offering Documents filed with the SEC.

 8          25.      Defendant Julie Bradley (“Bradley”) served as a director of ContextLogic at the time of
 9
     the IPO. Bradley signed or authorized the signing of the Offering Documents filed with the SEC.
10
            26.      Defendant Ari Emanuel (“Emanuel”) served as a director of ContextLogic at the time of
11
     the IPO. Emanuel signed or authorized the signing of the Offering Documents filed with the SEC.
12
13          27.      Defendant Joe Lonsdale (“Lonsdale”) served as a director of ContextLogic at the time of

14   the IPO. Lonsdale signed or authorized the signing of the Offering Documents filed with the SEC.
15
            28.      Defendant Tanzeen Syed (“Syed”) served as a director of ContextLogic at the time of the
16
     IPO. Syed signed or authorized the signing of the Offering Documents filed with the SEC.
17
            29.      Defendant Stephanie Tilenius (“Tilenius”) served as a director of ContextLogic at the time
18
19   of the IPO. Tilenius signed or authorized the signing of the Offering Documents filed with the SEC.

20          30.      Defendant Hans Tung (“Tung”) served as a director of ContextLogic at the time of the
21   IPO. Tung signed or authorized the signing of the Offering Documents filed with the SEC.
22
            31.      Defendant Jacqueline Reses (“Reses”) was identified as an incoming director of
23
     ContextLogic at the time of the IPO and was named a member of the Board of Directors on December
24
25   18, 2020.

26          32.      Defendants Just, Bradley, Emanuel, Lonsdale, Syed, Tilenius, Tung, and Reses are
27   sometimes referred to herein collectively as the “Securities Act Individual Defendants.”
28
29                                                       5
30
31
32
              Case 3:21-cv-05015-CRB Document 1 Filed 06/29/21 Page 7 of 28


 1          33.     As directors, executive officers and/or major shareholders of the Company, the Securities
 2   Act Individual Defendants participated in the solicitation and sale of ContextLogic securities in the IPO
 3
     for their own benefit and the benefit of ContextLogic. The Securities Act Individual Defendants were
 4
     key members of the IPO working group and executives of ContextLogic who pitched investors to
 5
 6   purchase the shares sold in the IPO, including in IPO road shows.

 7          34.     The Exchange Act Defendants and the Securities Act Individual Defendants are

 8   sometimes collectively, in whole or in part, referred to herein as the “Defendants.”
 9
                                       SUBSTANTIVE ALLEGATIONS
10
                                                   Background
11
            35.     ContextLogic operates as a mobile ecommerce company in Europe, North America, South
12
13   America, and internationally. The Company operates the Wish platform that connects users to merchants

14   and also provides marketplace and logistics services to merchants. The Company also generates fees by
15
     offering advertising and logistics services to its merchants, and Wish claims to have a user base of 100
16
     million MAUs and 500,000 merchants.
17
            36.     On November 20, 2020, ContextLogic filed a registration statement on Form S-1 with the
18
19   SEC in connection with the IPO, which, after an amendment, was declared effective by the SEC on

20   December 15, 2020.
21          37.     On December 16, 2020, pursuant to the Registration Statement, ContextLogic’s securities
22
     began trading on the NASDAQ under the symbol “WISH.” On December 17, 2020, ContextLogic filed
23
     a prospectus on Form 424B4 with the SEC in connection with the IPO, which incorporated and formed
24
25   part of the Registration Statement.

26          38.      Pursuant to the Offering Documents, ContextLogic issued 46 million of its shares to the
27   public at the Offering price of $24.00 per share for approximate proceeds of $1.1 billion.
28
29                                                       6
30
31
32
               Case 3:21-cv-05015-CRB Document 1 Filed 06/29/21 Page 8 of 28


 1                   Materially False and Misleading Statements Issued in the Offering Documents
 2           39.      The Offering Documents touted the Company’s financial model, stating, in relevant part:
 3
                     Our business benefits from powerful network effects, fueled by our data
 4                   advantage and massive scale. As more users join Wish, attracted by our
                     affordable value proposition and shopping experience, we are able to
 5                   increase revenue potential for our merchants. As more merchants succeed
 6                   on Wish, more merchants join the platform and grow their businesses with
                     Wish, broadening our product selection, which in turn improves user
 7                   experience. By developing a strategy focused on users and merchants, we
                     align user and merchant success with the success of our financial model.
 8                   The growth in users and merchants generates more data, further strengthens
                     our data advantage and creates an even better experience for everyone on
 9
                     our platform, in turn attracting more users and high-quality merchants.
10
                      Our model relies on cost-effectively adding new users, converting those
11                   users into buyers and improving engagement and monetization of those
                     buyers on Wish over time as well as adding new merchants, delivering
12
                     economic success for those merchants, and having those merchants use
13                   more of our end-to-end platform.

14                   The following are key elements of our financial model that drive our
                     growth:
15
16                   •   Increase the scale and growth of our user and buyer base. Attracting
                         and engaging users have been our key areas of focus since our founding.
17                       We measure our effectiveness in attracting and engaging users through
                         metrics such as our MAUs, which increased over 33% from the nine
18
                         months ended September 30, 2019 and to the nine months ended
19                       September 30, 2020, as well as the average minutes spent per visit by
                         user. These increases have primarily been driven by the growing
20                       popularity and recognition of our brand and platform, the user
                         preferences for our differentiated mobile shopping experience, wide
21
                         selection of attractively priced products, and the success of our
22                       promotional and marketing campaigns. This growth has contributed to
                         making Wish the most downloaded global shopping app for each of the
23                       last three years according to a report from Sensor Tower.17 As a result,
                         we have experienced significant revenue growth in recent periods. We
24
                         will need to continue to invest in our marketing efforts to attract
25                       additional users and buyers and to enhance our brand and drive user
                         engagement, and over time we will need to do this cost-effectively in
26                       order to achieve profitability.
27           40.      The Offering Documents also touted the impact of MAUs on the Company’s business,
28
     stating, in relevant part:
29                                                        7
30
31
32
              Case 3:21-cv-05015-CRB Document 1 Filed 06/29/21 Page 9 of 28


 1                  We have become one of the largest and fastest growing global ecommerce
                    platforms, connecting more than 100 million monthly active users
 2                  (“MAUs” or “monthly active users”) in over 100 countries to over 500,000
 3                  merchants offering approximately 150 million items. Our platform
                    combines technology and data science capabilities, an innovative and
 4                  discovery-based mobile shopping experience, a comprehensive suite of
                    indispensable merchant services, and a massive scale of users, merchants,
 5                  and items.
 6
                                                         ***
 7
                     Our scale, combined with our extensive data science capabilities, provides
 8                  us with a unique competitive advantage and is core to our business
                    operations. We collect, analyze, and utilize data across over 100 million
 9
                    monthly active users, over 500,000 merchants, and approximately 1.8
10                  million items sold per day to improve the shopping experience for users and
                    the selling experience for merchants. Our proprietary algorithms analyze a
11                  rich and growing data set of transactions and historical behaviors of both
                    users and merchants to drive continuous optimization on the platform and
12
                    inform key business decisions on a daily basis. Our data science enables
13                  personalization at the individual user level at a massive scale and drives
                    significant advantages across all aspects of our business operations,
14                  including user acquisition, user experience, pricing strategies, user-
                    generated content, merchant insights, and user and merchant support. For
15
                    example, our user acquisition strategies utilize our data science capabilities
16                  to make decisions on what to show to whom, when, and through which
                    acquisition channel, with a focus on maximizing our return on marketing
17                  investment and user conversion. We also leverage our data and unique
                    insights to extend our platform outside of our core business and drive
18
                    additional growth opportunities, including new services to merchants and
19                  new categories for users.

20          41.     Further, in discussing the Company’s “Key Milestones,” the Offering Documents
21   represented, graphically:
22
23
24
25
26
27
28
29                                                       8
30
31
32
              Case 3:21-cv-05015-CRB Document 1 Filed 06/29/21 Page 10 of 28


 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12          42.       In addition, the Offering Documents touted the Company’s Wish platform, stating, in

13   relevant part:
14                    Our global ecommerce platform connects over 100 million monthly active
15                    users in over 100 countries to over 500,000 global merchants. We seek to
                      democratize ecommerce by making the Wish platform affordable, open, and
16                    accessible to all users and merchants worldwide. We do this through our
                      relentless focus on product, technology, and data science. For our users, we
17                    are revolutionizing the mobile shopping experience by making it affordable,
18                    personalized, and entertaining. For our merchants, we offer immediate,
                      cost-efficient access to our global user base, scaled data, and technology
19                    platform, as well as a comprehensive suite of indispensable services to help
                      run their businesses and drive sales. To serve our global and diversified user
20                    and merchant base, we approach our platform development with a specific
21                    geographic focus, tailoring key features to solve for the needs of that
                      locality, and enabling an authentic, localized experience.
22
            43.       Finally, the Offering Documents also discussed acquiring new users as part of the
23
24   Company’s growth strategy, stating, in relevant part:

25                    Grow Our Base of Users

26                •   Continue to Acquire New Users. We are focused on growing our user base
27                    around the world. We currently serve users in over 100 countries. We
                      estimate that there are over 1 billion households with income of less than
28                    $75,000 around the world, excluding China and India.

29                                                         9
30
31
32
             Case 3:21-cv-05015-CRB Document 1 Filed 06/29/21 Page 11 of 28


 1
                  •   Drive User Conversion. We have over 12 million monthly active buyers13
 2                    and over 100 million monthly active users on the platform. We will continue
 3                    to drive greater user engagement and convert more active users on our
                      platform to become active buyers by utilizing our data science and
 4                    introducing more interactive and entertaining features.
 5                •   Drive Profitable Lifetime Value from Existing Users. We plan to
 6                    continue to improve the engagement and monetization of our users on our
                      platform to maximize their lifetime value. We plan to achieve this goal by:
 7
                             o Using our data science to drive personalization of our platform;
 8                           o Continuing to offer attractive discounts and value, an
 9                             entertaining user experience, and robust user-generated content;
                               and
10                           o Improving our ease of use by investing in our user support and
                               logistics infrastructure to enable faster deliveries and
11                             localization of our platform.
12
                  •   Expand Geographically. We intend to continue to expand our global
13                    footprint and enter new geographies and acquire new users in those markets.
14          44.       The statements referenced in ¶¶ 39-43, supra, were materially false and misleading
15
     because the Offering Documents were negligently prepared and, as a result, contained untrue statements
16
     of material fact or omitted to state other facts necessary to make the statements made not misleading and
17
18   were not prepared in accordance with the rules and regulations governing their preparation. Specifically,

19   the Offering Documents made false and/or misleading statements and/or failed to disclose that: (i)
20   ContextLogic’s Q4 2020 MAUs had declined materially and were not then growing; (ii) accordingly,
21
     ContextLogic had materially overstated the Company’s business metrics and financial prospects; and (iii)
22
     as a result, the Company’s public statements were materially false and misleading at all relevant times.
23
24          45.       Additionally, Defendants violated their affirmative obligations to provide certain material

25   information in SEC filings as required by applicable SEC rules and regulations. Specifically, Item 303

26   of SEC Regulation S-K, 17 C.F.R. § 229.303 (“Item 303”), required Defendants to “[d]escribe any known
27
     trends or uncertainties that have had or that are reasonably likely to have a materially favorable or
28
29                                                        10
30
31
32
              Case 3:21-cv-05015-CRB Document 1 Filed 06/29/21 Page 12 of 28


 1   unfavorable impact on net sales or revenues or income from continuing operations.” In addition, Item
 2   105 of SEC Regulation S-K, 17 C.F.R. § 229.105 (“Item 105”), required, in the “Risk Factors” section
 3
     of the IPO Registration Statement, a “discussion of the material factors that make an investment in the
 4
     registrant or offering speculative or risky” and that each risk factor “adequately describe[] the risk,”
 5
 6   including by concisely explaining “how each risk affects the registrant or the securities being offered.”

 7   Defendants’ failure to disclose the information in ¶¶ 39-43 violated Item 303 and Item 105, because these

 8   adverse facts, trends, and uncertainties were known to Defendants and involved some of the most
 9
     significant factors impacting the risk profile of ContextLogic securities and were likely to, and did, have
10
     a material adverse impact on ContextLogic’s sales, revenues, and income from continuing operations.
11
                  Materially False and Misleading Statements Issued During the Class Period
12
13          46.      The Class Period begins on December 16, 2020, when ContextLogic’s securities began

14   publicly trading on the NASDAQ pursuant to the materially false or misleading statements or omissions
15
     in the Offering Documents, as referenced in ¶¶ 39-43, supra.
16
            47.      On March 8, 2021, ContextLogic issued a press release announcing the Company’s Q4
17
     and full year 2020 financial results. The press release listed as two of the Company’s business highlights,
18
19   “[f]or the full year 2020, Monthly Active Users (MAUs) increased 19% YoY to more than 107 million[]”

20   and “MAUs declined 10% YoY during Q4 to 104 million, primarily in some emerging markets outside
21   of Europe and North America where Wish temporarily de-emphasized advertising and customer
22
     acquisition as the company worked through logistics challenges it faced earlier in the year.”
23
            48.      On March 25, 2021, ContextLogic filed an Annual Report on Form 10-K with the SEC,
24
25   reporting the Company’s financial and operating results for the year ended December 31, 2020 (the “2020

26   10-K”). In discussing the Company’s Wish platform, the 2020 10-K stated, in relevant part:
27                  We also built Wish to empower merchants around the world. Today, most
28                  of our merchants are based in China. We initially grew our platform
                    focusing on merchants in China due to these merchants’ strength in selling
29                                                       11
30
31
32
              Case 3:21-cv-05015-CRB Document 1 Filed 06/29/21 Page 13 of 28


 1                 quality products at competitive prices. We continue to expand our merchant
                   base around the world. Through our diversified and global merchant base,
 2                 we are able to offer greater depth and breadth of categories and products.
 3                 We give our merchants immediate access to our global base of over 100
                   million monthly active users and a comprehensive suite of indispensable
 4                 services, including demand generation and engagement, user-generated
                   content creation, data intelligence, promotional and logistics capabilities,
 5                 and business operations support, all in a cost-efficient manner.
 6
                                                        ***
 7
                   Our global ecommerce platform connects over 100 million monthly active
 8                 users in over 100 countries to over 550,000 global merchants. We seek to
                   democratize ecommerce by making the Wish platform affordable, open, and
 9
                   accessible to all users and merchants worldwide. We do this through our
10                 relentless focus on product, technology, and data science. For our users, we
                   are revolutionizing the mobile shopping experience by making it affordable,
11                 personalized, and entertaining. For our merchants, we offer immediate,
                   cost-efficient access to our global user base, scaled data, and technology
12
                   platform, as well as a comprehensive suite of indispensable services to help
13                 run their businesses and drive sales. To serve our global and diversified user
                   and merchant base, we approach our platform development with a specific
14                 geographic focus, tailoring key features to solve for the needs of that
                   locality, and enabling an authentic, localized experience.
15
16           49.   Further, in discussing the Company’s financial model, the 2020 10-K stated, in relevant

17   part:
18
                   Our business benefits from powerful network effects, fueled by our data
19                 advantage and massive scale. As more users join Wish, attracted by our
                   affordable value proposition and shopping experience, we are able to
20                 increase revenue potential for our merchants. As more merchants succeed on
                   Wish, more merchants join the platform and grow their businesses with
21                 Wish, broadening our product selection, which in turn improves user
22                 experience. By developing a strategy focused on users and merchants, we
                   align user and merchant success with the success of our financial model. The
23                 growth in users and merchants generates more data, further strengthens our
                   data advantage and creates an even better experience for everyone on our
24                 platform, in turn attracting more users and high-quality merchants.
25
                   Our model relies on cost-effectively adding new users, converting those
26                 users into buyers and improving engagement and monetization of those
                   buyers on Wish over time as well as adding new merchants, delivering
27                 economic success for those merchants, and having those merchants use more
28                 of our end-to-end platform.

29                                                      12
30
31
32
              Case 3:21-cv-05015-CRB Document 1 Filed 06/29/21 Page 14 of 28


 1                    The following are key elements of our financial model that drive our growth:
 2                •   Increase the scale and growth of our user and buyer base. Attracting and
 3                    engaging users have been our key areas of focus since our founding. We
                      measure our effectiveness in attracting and engaging users through metrics
 4                    such as our MAUs, which increased over 19% from the year ended
                      December 31, 2019 to the year ended December 31, 2020. This increase has
 5                    primarily been driven by the growing popularity and recognition of our brand
 6                    and platform, the user preferences for our differentiated mobile shopping
                      experience, wide selection of attractively priced products, and the success of
 7                    our promotional and marketing campaigns. As a result, we have experienced
                      significant revenue growth in recent periods. We will need to continue to
 8                    invest in our marketing efforts to attract additional users and buyers and to
 9                    enhance our brand and drive user engagement, and over time we will need
                      to do this cost-effectively in order to achieve profitability.
10
            50.       The statements referenced in ¶¶ 46-49, supra, were materially false and misleading
11
12   because the Exchange Act Defendants made false and/or misleading statements, as well as failed to

13   disclose material adverse facts about the Company’s business, operational and compliance policies.

14   Specifically, the Exchange Act Defendants made false and/or misleading statements and/or failed to
15
     disclose that: (i) ContextLogic’s Q4 2020 MAUs had declined materially and were not then growing; (ii)
16
     accordingly, ContextLogic had materially overstated the Company’s business metrics and financial
17
     prospects; and (iii) as a result, the Company’s public statements were materially false and misleading at
18
19   all relevant times.

20                                               The Truth Emerges
21
            51.       On May 12, 2021, ContextLogic announced its Q1 2021 financial results. The Quarterly
22
     Report filed with the SEC on Form 10-Q, the Company stated, in relevant part:
23
                      MAUs decreased approximately 7% from the three months ended March
24
                      31, 2020 to the three months ended March 31, 2021, primarily driven by the
25                    decision to de-emphasize user acquisition in some emerging markets
                      outside of Europe and North America where we faced logistical challenges
26                    due to the pandemic and to emphasize higher LTV users within the same
                      value-conscious consumer category in many of the more developed
27                    markets.
28
29                                                        13
30
31
32
              Case 3:21-cv-05015-CRB Document 1 Filed 06/29/21 Page 15 of 28


 1   In addition, the Company’s forward sales guidance also fell short, with its Q2 2021 revenue guidance of
 2   just $715 million to $730 million, a significant departure from the $759 million the market had been led
 3
     to expect and far less than the guidance of $735 to $750 million provided for Q1 2021.
 4
            52.     On this news, ContextLogic’s stock price fell $3.36 per share, or 29%, to close at $8.11
 5
 6   per share on May 13, 2021.

 7          53.     As of the time this Complaint was filed, the price of ContextLogic securities continues to

 8   trade below the Offering price, damaging investors.
 9
            54.      As a result of Defendants’ wrongful acts and omissions, and the precipitous decline in the
10
     market value of ContextLogic’s securities, Plaintiff and other Class members have suffered significant
11
     losses and damages.
12
13                            PLAINTIFF’S CLASS ACTION ALLEGATIONS

14          55.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil Procedure
15
     23(a) and (b)(3) on behalf of a class consisting of all persons and entities other than Defendants that
16
     purchased or otherwise acquired: (a) ContextLogic securities in the IPO or purchased ContextLogic
17
     securities thereafter in the stock market pursuant and/or traceable to the Company’s Offering Documents
18
19   issued in connection with the IPO; or (b) ContextLogic securities during the Class Period; and were

20   damaged thereby (the “Class”). Excluded from the Class are Defendants, the officers and directors of the
21   Company, at all relevant times, members of their immediate families and their legal representatives, heirs,
22
     successors, or assigns, and any entity in which Defendants have or had a controlling interest.
23
            56.     The members of the Class are so numerous that joinder of all members is impracticable.
24
25   Throughout the Class Period, ContextLogic securities were actively traded on the NASDAQ. While the

26   exact number of Class members is unknown to Plaintiff at this time and can be ascertained only through
27   appropriate discovery, Plaintiff believes that there are hundreds or thousands of members in the proposed
28
     Class. Record owners and other members of the Class may be identified from records maintained by
29                                                       14
30
31
32
              Case 3:21-cv-05015-CRB Document 1 Filed 06/29/21 Page 16 of 28


 1   ContextLogic or its transfer agent and may be notified of the pendency of this action by mail, using the
 2   form of notice similar to that customarily used in securities class actions.
 3
            57.     Plaintiff’s claims are typical of the claims of the members of the Class as all members of
 4
     the Class are similarly affected by Defendants’ wrongful conduct in violation of federal law that is
 5
 6   complained of herein.

 7          58.     Plaintiff will fairly and adequately protect the interests of the members of the Class and

 8   has retained counsel competent and experienced in class and securities litigation. Plaintiff has no interests
 9
     antagonistic to or in conflict with those of the Class.
10
            59.     Common questions of law and fact exist as to all members of the Class and predominate
11
     over any questions solely affecting individual members of the Class. Among the questions of law and
12
13   fact common to the Class are:

14                  •   whether the federal securities laws were violated by Defendants’ acts as
                        alleged herein;
15
16                  •   whether statements made by Defendants to the investing public in the
                        Offering Documents for the IPO, or during the Class Period,
17                      misrepresented material facts about the business, operations and
18                      management of ContextLogic;

19                  •   whether the Securities Act Individual Defendants negligently prepared
                        the Offering Documents for the IPO and, as a result, the Offering
20                      Documents contained untrue statements of material fact or omitted to
21                      state other facts necessary to make the statements made not misleading,
                        and were not prepared in accordance with the rules and regulations
22                      governing their preparation;
23                  •   whether the Exchange Act Individual Defendants caused ContextLogic
24                      to issue false and misleading financial statements during the Class
                        Period;
25
                    •   whether certain Defendants acted knowingly or recklessly in issuing
26                      false and misleading financial statements;
27
28
29                                                        15
30
31
32
              Case 3:21-cv-05015-CRB Document 1 Filed 06/29/21 Page 17 of 28


 1                  •   whether the prices of ContextLogic securities during the Class Period
                        were artificially inflated because of the Defendants’ conduct complained
 2                      of herein; and
 3
                    •   whether the members of the Class have sustained damages and, if so,
 4                      what is the proper measure of damages.
 5          60.     A class action is superior to all other available methods for the fair and efficient
 6
     adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the
 7
     damages suffered by individual Class members may be relatively small, the expense and burden of
 8
 9   individual litigation make it impossible for members of the Class to individually redress the wrongs done

10   to them. There will be no difficulty in the management of this action as a class action.
11          61.     Plaintiff will rely, in part, upon the presumption of reliance established by the fraud-on-
12
     the-market doctrine in that:
13
                    •   Defendants made public misrepresentations or failed to disclose
14                      material facts during the Class Period;
15
                    •   the omissions and misrepresentations were material;
16
                    •   ContextLogic securities are traded in an efficient market;
17
                    •   the Company’s shares were liquid and traded with moderate to heavy
18
                        volume during the Class Period;
19
                    •   the Company traded on the NASDAQ and was covered by multiple
20                      analysts;
21                  •   the misrepresentations and omissions alleged would tend to induce a
22                      reasonable investor to misjudge the value of the Company’s securities;
                        and
23
                    •   Plaintiff and members of the Class purchased, acquired and/or sold
24                      ContextLogic securities between the time the Defendants failed to
                        disclose or misrepresented material facts and the time the true facts were
25
                        disclosed, without knowledge of the omitted or misrepresented facts.
26
            62.     Based upon the foregoing, Plaintiff and the members of the Class are entitled to a
27
     presumption of reliance upon the integrity of the market.
28
29                                                       16
30
31
32
              Case 3:21-cv-05015-CRB Document 1 Filed 06/29/21 Page 18 of 28


 1          63.     Alternatively, Plaintiff and the members of the Class are entitled to the presumption of
 2   reliance established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v. United States,
 3
     406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material information in their Class Period
 4
     statements in violation of a duty to disclose such information, as detailed above.
 5
 6                                                   COUNT I

 7                  (Violations of Section 11 of the Securities Act Against All Defendants)

 8          64.     Plaintiff repeats and incorporates each and every allegation contained above as if fully set
 9
     forth herein, except any allegation of fraud, recklessness or intentional misconduct.
10
            65.     This Count is brought pursuant to Section 11 of the Securities Act, 15 U.S.C. § 77k, on
11
     behalf of the Class, against Defendants.
12
13          66.     The Offering Documents for the IPO were inaccurate and misleading, contained untrue

14   statements of material facts, omitted to state other facts necessary to make the statements made not
15   misleading, and omitted to state material facts required to be stated therein.
16
            67.     ContextLogic is the registrant for the IPO. Defendants named herein were responsible for
17
     the contents and dissemination of the Offering Documents.
18
19          68.     As issuer of the shares, ContextLogic is strictly liable to Plaintiff and the Class for the

20   misstatements and omissions in the Offering Documents.
21          69.     None of the Defendants named herein made a reasonable investigation or possessed
22
     reasonable grounds for the belief that the statements contained in the Offering Documents were true and
23
     without omissions of any material facts and were not misleading.
24
25          70.     By reasons of the conduct herein alleged, each Defendant violated, and/or controlled a

26   person who violated Section 11 of the Securities Act.

27          71.     Plaintiff acquired ContextLogic shares pursuant and/or traceable to the Offering
28
     Documents for the IPO.
29                                                       17
30
31
32
              Case 3:21-cv-05015-CRB Document 1 Filed 06/29/21 Page 19 of 28


 1          72.      Plaintiff and the Class have sustained damages. The value of ContextLogic securities has
 2   declined substantially subsequent to and because of Defendants’ violations.
 3
                                                     COUNT II
 4
      (Violations of Section 15 of the Securities Act Against the Securities Act Individual Defendants)
 5
 6          73.      Plaintiff repeats and incorporates each and every allegation contained above as if fully set

 7   forth herein, except any allegation of fraud, recklessness or intentional misconduct.

 8          74.      This Count is asserted against the Securities Act Individual Defendants and is based upon
 9
     Section 15 of the Securities Act, 15 U.S.C. § 77o.
10
            75.      The Securities Act Individual Defendants, by virtue of their offices, directorship, and
11
     specific acts were, at the time of the wrongs alleged herein and as set forth herein, controlling persons of
12
13   ContextLogic within the meaning of Section 15 of the Securities Act. The Securities Act Individual

14   Defendants had the power and influence and exercised the same to cause ContextLogic to engage in the
15
     acts described herein.
16
            76.      The Securities Act Individual Defendants’ positions made them privy to and provided
17
     them with actual knowledge of the material facts concealed from Plaintiff and the Class.
18
19          77.      By virtue of the conduct alleged herein, the Securities Act Individual Defendants are liable

20   for the aforesaid wrongful conduct and are liable to Plaintiff and the Class for damages suffered.
21                                                  COUNT III
22
         (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
23                                 Against the Exchange Act Defendants)
24          78.      Plaintiff repeats and re-alleges each and every allegation contained above as if fully set
25
     forth herein.
26
            79.      This Count is asserted against the Exchange Act Defendants and is based upon Section
27
28   10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

29                                                        18
30
31
32
              Case 3:21-cv-05015-CRB Document 1 Filed 06/29/21 Page 20 of 28


 1          80.     During the Class Period, the Exchange Act Defendants engaged in a plan, scheme,
 2   conspiracy and course of conduct, pursuant to which they knowingly or recklessly engaged in acts,
 3
     transactions, practices and courses of business which operated as a fraud and deceit upon Plaintiff and
 4
     the other members of the Class; made various untrue statements of material facts and omitted to state
 5
 6   material facts necessary in order to make the statements made, in light of the circumstances under which

 7   they were made, not misleading; and employed devices, schemes and artifices to defraud in connection

 8   with the purchase and sale of securities. Such scheme was intended to, and, throughout the Class Period,
 9
     did: (i) deceive the investing public, including Plaintiff and other Class members, as alleged herein; (ii)
10
     artificially inflate and maintain the market price of ContextLogic securities; and (iii) cause Plaintiff and
11
     other members of the Class to purchase or otherwise acquire ContextLogic securities and options at
12
13   artificially inflated prices. In furtherance of this unlawful scheme, plan and course of conduct, the

14   Exchange Act Defendants, and each of them, took the actions set forth herein.
15
            81.     Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the
16
     Exchange Act Defendants participated directly or indirectly in the preparation and/or issuance of the
17
     quarterly and annual reports, SEC filings, press releases and other statements and documents described
18
19   above, including statements made to securities analysts and the media that were designed to influence the

20   market for ContextLogic securities. Such reports, filings, releases and statements were materially false
21   and misleading in that they failed to disclose material adverse information and misrepresented the truth
22
     about ContextLogic’s finances and business prospects.
23
            82.      By virtue of their positions at ContextLogic, the Exchange Act Defendants had actual
24
25   knowledge of the materially false and misleading statements and material omissions alleged herein and

26   intended thereby to deceive Plaintiff and the other members of the Class, or, in the alternative, the
27   Exchange Act Defendants acted with reckless disregard for the truth in that they failed or refused to
28
     ascertain and disclose such facts as would reveal the materially false and misleading nature of the
29                                                       19
30
31
32
              Case 3:21-cv-05015-CRB Document 1 Filed 06/29/21 Page 21 of 28


 1   statements made, although such facts were readily available to the Exchange Act Defendants. Said acts
 2   and omissions of the Exchange Act Defendants were committed willfully or with reckless disregard for
 3
     the truth. In addition, each of the Exchange Act Defendants knew or recklessly disregarded that material
 4
     facts were being misrepresented or omitted as described above.
 5
 6          83.     Information showing that the Exchange Act Defendants acted knowingly or with reckless

 7   disregard for the truth is peculiarly within the Exchange Act Defendants’ knowledge and control. As the

 8   senior managers and/or directors of ContextLogic, the Exchange Act Individual Defendants had
 9
     knowledge of the details of ContextLogic’s internal affairs.
10
            84.     The Exchange Act Individual Defendants are liable both directly and indirectly for the
11
     wrongs complained of herein. Because of their positions of control and authority, the Exchange Act
12
13   Individual Defendants were able to and did, directly or indirectly, control the content of the statements

14   of ContextLogic. As officers and/or directors of a publicly-held company, the Exchange Act Individual
15
     Defendants had a duty to disseminate timely, accurate, and truthful information with respect to
16
     ContextLogic’s businesses, operations, future financial condition and future prospects. As a result of the
17
     dissemination of the aforementioned false and misleading reports, releases and public statements, the
18
19   market price of ContextLogic securities was artificially inflated throughout the Class Period. In ignorance

20   of the adverse facts concerning ContextLogic’s business and financial condition which were concealed
21   by the Exchange Act Defendants, Plaintiff and the other members of the Class purchased or otherwise
22
     acquired ContextLogic securities at artificially inflated prices and relied upon the price of the securities,
23
     the integrity of the market for the securities and/or upon statements disseminated by the Exchange Act
24
25   Defendants, and were damaged thereby.

26          85.     During the Class Period, ContextLogic securities were traded on an active and efficient
27   market. Plaintiff and the other members of the Class, relying on the materially false and misleading
28
     statements described herein, which the Exchange Act Defendants made, issued or caused to be
29                                                        20
30
31
32
              Case 3:21-cv-05015-CRB Document 1 Filed 06/29/21 Page 22 of 28


 1   disseminated, or relying upon the integrity of the market, purchased or otherwise acquired shares of
 2   ContextLogic securities at prices artificially inflated by the Exchange Act Defendants’ wrongful conduct.
 3
     Had Plaintiff and the other members of the Class known the truth, they would not have purchased or
 4
     otherwise acquired said securities, or would not have purchased or otherwise acquired them at the inflated
 5
 6   prices that were paid. At the time of the purchases and/or acquisitions by Plaintiff and the Class, the true

 7   value of ContextLogic securities was substantially lower than the prices paid by Plaintiff and the other

 8   members of the Class. The market price of ContextLogic securities declined sharply upon public
 9
     disclosure of the facts alleged herein to the injury of Plaintiff and Class members.
10
            86.     By reason of the conduct alleged herein, the Exchange Act Defendants knowingly or
11
     recklessly, directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5
12
13   promulgated thereunder.

14          87.     As a direct and proximate result of the Exchange Act Defendants’ wrongful conduct,
15
     Plaintiff and the other members of the Class suffered damages in connection with their respective
16
     purchases, acquisitions and sales of the Company’s securities during the Class Period, upon the disclosure
17
     that the Company had been disseminating misrepresented financial statements to the investing public.
18
19                                                  COUNT IV

20          (Violations of Section 20(a) of the Exchange Act Against the Exchange Act Individual
                                                  Defendants)
21
22          88.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

23   paragraphs as if fully set forth herein.
24          89.     During the Class Period, the Exchange Act Individual Defendants participated in the
25
     operation and management of ContextLogic, and conducted and participated, directly and indirectly, in
26
     the conduct of ContextLogic’s business affairs. Because of their senior positions, they knew the adverse
27
28
29                                                       21
30
31
32
              Case 3:21-cv-05015-CRB Document 1 Filed 06/29/21 Page 23 of 28


 1   non-public information about ContextLogic’s misstatement of income and expenses and false financial
 2   statements.
 3
            90.     As officers and/or directors of a publicly owned company, the Exchange Act Individual
 4
     Defendants had a duty to disseminate accurate and truthful information with respect to ContextLogic’s
 5
 6   financial condition and results of operations, and to correct promptly any public statements issued by

 7   ContextLogic which had become materially false or misleading.

 8          91.     Because of their positions of control and authority as senior officers, the Exchange Act
 9
     Individual Defendants were able to, and did, control the contents of the various reports, press releases
10
     and public filings which ContextLogic disseminated in the marketplace during the Class Period
11
     concerning ContextLogic’s results of operations. Throughout the Class Period, the Exchange Act
12
13   Individual Defendants exercised their power and authority to cause ContextLogic to engage in the

14   wrongful acts complained of herein.        The Exchange Act Individual Defendants therefore, were
15
     “controlling persons” of ContextLogic within the meaning of Section 20(a) of the Exchange Act. In this
16
     capacity, they participated in the unlawful conduct alleged which artificially inflated the market price of
17
     ContextLogic securities.
18
19          92.     Each of the Exchange Act Individual Defendants, therefore, acted as a controlling person

20   of ContextLogic. By reason of their senior management positions and/or being directors of ContextLogic,
21   each of the Exchange Act Individual Defendants had the power to direct the actions of, and exercised the
22
     same to cause, ContextLogic to engage in the unlawful acts and conduct complained of herein. Each of
23
     the Exchange Act Individual Defendants exercised control over the general operations of ContextLogic
24
25   and possessed the power to control the specific activities which comprise the primary violations about

26   which Plaintiff and the other members of the Class complain.
27          93.     By reason of the above conduct, the Exchange Act Individual Defendants are liable
28
     pursuant to Section 20(a) of the Exchange Act for the violations committed by ContextLogic.
29                                                       22
30
31
32
              Case 3:21-cv-05015-CRB Document 1 Filed 06/29/21 Page 24 of 28


 1                                           PRAYER FOR RELIEF
 2          WHEREFORE, Plaintiff demands judgment against Defendants as follows:
 3
            A.      Determining that the instant action may be maintained as a class action under Rule 23 of
 4
     the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class representative;
 5
 6          B.      Requiring Defendants to pay damages sustained by Plaintiff and the Class by reason of

 7   the acts and transactions alleged herein;

 8          C.      Awarding Plaintiff and the other members of the Class prejudgment and post-judgment
 9
     interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and
10
            D.      Awarding such other and further relief as this Court may deem just and proper.
11
                                        DEMAND FOR TRIAL BY JURY
12
13          Plaintiff hereby demands a trial by jury.

14   Dated: June 29, 2021                                 Respectfully submitted,
15
                                                           POMERANTZ LLP
16
                                                           By: s/ Jennifer Pafiti
17                                                         Jennifer Pafiti (SBN 282790)
                                                           1100 Glendon Avenue, 15th Floor
18                                                         Los Angeles, CA 90024
19                                                         Telephone: 310-405-7190
                                                           jpafiti@pomlaw.com
20
                                                           POMERANTZ LLP
21                                                         Jeremy A. Lieberman
22                                                         (pro hac vice application forthcoming)
                                                           J. Alexander Hood II
23                                                         (pro hac vice application forthcoming)
                                                           600 Third Avenue, 20th Floor
24                                                         New York, New York 10016
                                                           Telephone: (212) 661-1100
25
                                                           Facsimile: (917) 463-1044
26                                                         jalieberman@pomlaw.com
                                                           ahood@pomlaw.com
27
                                                           BRONSTEIN, GEWIRTZ &
28
                                                           GROSSMAN, LLC
29                                                        23
30
31
32
     Case 3:21-cv-05015-CRB Document 1 Filed 06/29/21 Page 25 of 28


 1                                    Peretz Bronstein
                                      (pro hac vice application forthcoming)
 2                                    60 East 42nd Street, Suite 4600
 3                                    New York, New York 10165
                                      Telephone: (212) 697-6484
 4                                    Facsimile: (212) 697-7296
                                      peretz@bgandg.com
 5
 6                                    Attorneys for Plaintiff

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29                                   24
30
31
32
              Case 3:21-cv-05015-CRB Document 1 Filed 06/29/21 Page 26 of 28


                                                                                  Thursday, May 20, 2021

 ContextLogic, Inc. (WISH)



CERTIFICATION PURSUANT TO FEDERAL SECURITIES LAWS
1. I make this declaration pursuant to Section 27(a)(2) of the Securities Act of 1933 (“Securities Act”)
and/or Section 21D(a)(2) of the Securities Exchange Act of 1934 (“Exchange Act”) as amended by the
Private Securities Litigation Reform Act of 1995.

2. I have reviewed a Complaint against ContextLogic, Inc. ("ContextLogic" or the “Company”) and
authorize the ling of a comparable complaint on my behalf.

3. I did not purchase or acquire ContextLogic securities at the direction of plaintiffs’ counsel or in
order to participate in any private action arising under the Securities Act or Exchange Act.

4. I am willing to serve as a representative party on behalf of a Class of investors who purchased or
otherwise acquired ContextLogic securities pursuant and/or traceable to the IPO, as speci ed in the
Complaint, as speci ed in the Complaint, including providing testimony at deposition and trial, if
necessary. I understand that the Court has the authority to select the most adequate lead plaintiff in
this action.

5. The attached sheet lists all of my transactions in ContextLogic securities pursuant and/or traceable
to the IPO,

6. During the three-year period preceding the date on which this Certi cation is signed, I have not
served or sought to serve as a representative party on behalf of a class under the federal securities
laws.


7. I agree not to accept any payment for serving as a representative party on behalf of the class as
set forth in the Complaint, beyond my pro rata share of any recovery, except such reasonable costs and
expenses directly relating to the representation of the class as ordered or approved by the Court.

8.   I declare under penalty of perjury that the foregoing is true and correct.




Name


Print Name
Alberto Asmat

Signature




                                                                                                           1
           Case 3:21-cv-05015-CRB Document 1 Filed 06/29/21 Page 27 of 28




redacted




                                                                            2
       Case 3:21-cv-05015-CRB Document 1 Filed 06/29/21 Page 28 of 28



ContextLogic Inc. (WISH)                                                  Asmat, Alberto

                                  List of Purchases and Sales

    Transaction                                  Number of             Price Per
       Type                Date                  Shares/Unit          Share/Unit

     Purchase                 4/14/2021                         450                $13.6300
